Citation Nr: 0838393	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  89-27 009	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to May 13, 
2003 to include entitlement to an effective date prior to May 
13, 2003, for a 100 percent rating for PTSD.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU), prior to May 13, 2003.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
alcohol and drug abuse as secondary to service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1987 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which granted 
service connection for PTSD and assigned a 50 percent rating.  
The Board notes that the issue has previously been noted as 
being on appeal from a September 1988 rating decision; 
however, the veteran sought a higher rating within one year 
of the original rating decision and the Board accepts this 
March 1988 statement as a notice of disagreement.  

In a November 1988 rating decision, the rating for the 
veteran's PTSD was reduced from 50 percent to 30 percent 
disabling, effective June 1, 1988.  

The veteran perfected his appeal, seeking a rating in excess 
of 50 percent prior to June 1, 1988, as well as a rating in 
excess of 30 percent from June 1, 1988.  

The veteran has also perfected an appeal from a September 
1995 rating decision which denied his claim of TDIU.  

As noted in the previous Board remands and decisions, the 
history of this case is rather long and complex.  In November 
1988, the M&ROC reduced the rating for the veteran's service-
connected PTSD from 50 to 30 percent, and made the reduction 
effective June 1, 1988.  The veteran appealed the M&ROC's 
decision to the Board.  The issues before the Board were 
determined to be entitlement to a rating in excess of 50 
percent for PTSD prior to June 1, 1988, and his entitlement 
to a rating in excess of 30 percent for the condition from 
that date.  

The Board determined in May 1990 that the veteran was not 
entitled to a rating in excess of 50 percent for his PTSD 
prior to June 1, 1988, but that he was entitled to a rating 
at the 50 percent level (but not higher) effective from that 
date.  Thus, the reduction matter was resolved in the 
veteran's favor.  

He subsequently filed a motion requesting that the Board 
reconsider its decision.  The motion was granted and, in 
August 1992, a reconsideration panel at the Board remanded 
the case to the M&ROC for further development and 
adjudication.  After the M&ROC continued to deny the claims, 
the case was returned to the Board.  In July 1994, the Board 
again remanded the case to the M&ROC, this time for 
consideration of an additional issue, service connection for 
polysubstance abuse, which the veteran alleged was secondary 
to his PTSD; the Board having determined that the additional 
issue was "inextricably intertwined" with those already on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The M&ROC denied the claim for service connection for 
polysubstance abuse.  The M&ROC also denied a claim by the 
veteran for TDIU.  

The case was returned to the Board for appellate 
consideration of the claim for service connection for 
polysubstance abuse, the two claims concerning the ratings 
for the PTSD, and the claim for TDIU.

The Board determined in July 1996 that the veteran was not 
entitled to service connection for polysubstance abuse, as 
secondary to his PTSD; that he was not entitled to a rating 
in excess of 50 percent for PTSD prior to June 1, 1988; that 
he was entitled to a rating of 50 percent, but not higher, 
for the disorder effective from that date; and that he was 
not entitled to a TDIU.  He appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).

While the case was pending at the Court, the veteran's 
representative, by mutual agreement with the Office of 
General Counsel for VA, who represents the Secretary in cases 
that are appealed to the Court, filed a joint motion 
requesting that the Court vacate the portion of the Board's 
decision that denied a rating in excess of 50 percent for 
PTSD prior to June 1, 1988, from June 1, 1988, and 
entitlement to TDIU.  It was requested that these issues be 
remanded for further development and readjudication.  It was 
also requested that the Court defer considering the merits of 
the remaining issue on appeal, for service connection for 
polysubstance abuse, until after the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reached a 
decision in a related case that was pending, Libertine v. 
Brown, 9 Vet. App. 521 (1996).  The Court granted the joint 
motion in December 1996, and the case was returned to the 
Board for compliance with directives that were specified by 
the Court.

In September 1997, the Board remanded the veteran's three 
active claims to the M&ROC for further development.  
Specifically, the Board noted that during the pendency of the 
veteran's appeal, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, including PTSD, 
effective November 7, 1996, as codified at 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  The new 
criteria for evaluating service-connected psychiatric 
disabilities are codified at newly designated 38 C.F.R. § 
4.130.  61 Fed. Reg. 52,700-1.  The veteran's claims file was 
returned to the M&ROC for readjudication under both the old 
and new PTSD rating criteria, which was accomplished.  The 
veteran's claims were again returned to the Board for 
appellate review.

In a June 1999 Memorandum Decision, the Court affirmed the 
Board's July 1996 denial of entitlement to service connection 
for polysubstance abuse as secondary to the veteran's PTSD.

In August 2001, a Board reconsideration panel of six Veterans 
Law Judges issued a decision in this case on the three 
remaining issues, entitlement to a rating in excess of 
50 percent for PTSD prior to June 1, 1988, and from June 1, 
1988, and entitlement to TDIU.  This decision was appealed to 
the Court.  The Board's August  2001 decision was then 
vacated and remanded by the Court in an order dated in 
November 2002, following the filing of a joint motion for 
remand and to stay further proceedings by the appellant and 
the Secretary of VA earlier that same month.  This motion was 
filed, and subsequently granted, in order to allow VA to 
address and correct inadequacies in the Reasons and Bases 
portion of the Board's decision.  

In July 2003, the Board remanded this case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).

In an April 2004 rating decision, a 100 percent schedular 
rating was granted from May 13, 2003.  Thus, from May 13, 
2003, onward, the appeal was resolved as the maximum benefit 
had been allowed.  The veteran appealed the assigned 
effective date of May 13, 2003, seeking an earlier effective 
date.  In March 2005, a statement of the case was issued.  
The veteran perfected his appeal.  In essence, the effective 
date claim is part and parcel of the consideration of a 
higher rating for PTSD as the veteran is seeking the maximum 
rating for the entire time period under consideration.  

The Board notes that the claims which were originally on 
appeal were entitlement to a rating in excess of 50 percent 
for PTSD prior to June 1, 1988, and from June 1, 1988, and 
entitlement to TDIU.  The veteran has been awarded a total 
rating for PTSD from May 13, 2003.  Thus, a more accurate 
characterization of the current issues, as the veteran is 
seeking the earliest possible date for a total rating, or at 
least a rating in excess of 50 percent for PTSD are as 
follows: (1) entitlement to a rating in excess of 50 percent 
for PTSD prior to May 13, 2003; and (2) entitlement to TDIU, 
prior to May 13, 2003.  After that date, the claim of TDIU is 
moot.  

In a May 2005 rating decision, service connection for drug 
and alcohol abuse was denied on the merits.  The veteran 
submitted a notice of disagreement (NOD) in November 2005.

In March 2006, a Board reconsideration panel of six Veterans 
Law Judges issued a decision in this case and denied a rating 
in excess of 50 percent for PTSD, prior to May 13, 2003, and 
denied TDIU prior to May 13, 2003. 

In May 2006, a statement of the case (SOC) was furnished to 
the veteran as to the issue of service connection for drug 
and alcohol abuse, again the issue was considered on the 
merits.  The veteran thereafter perfected his appeal as to 
that issue.  

In July 2006, a Motion for Reconsideration as to the March 
2006 Board decision was received.  In September 2006, this 
Motion for Reconsideration was denied.  This decision was 
appealed to the Court.  

The Board's March 2006 decision was then vacated and remanded 
by the Court in an Order dated in February 2008, following 
the filing of a Joint Motion for Remand.  This motion was 
filed, and subsequently granted, in order to allow VA to 
address and correct inadequacies in the Reasons and Bases 
portion of the Board's decision to include the matter of 
entitlement to an effective date prior to May 13, 2003, for a 
100 percent rating for PTSD.  

The issue of entitlement to service connection for alcohol 
and drug abuse as secondary to service-connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 6, 1996, the veteran's PTSD 
considerably impaired his ability to establish or maintain 
effective or favorable relationships with people and caused 
considerable industrial impairment, but did not cause severe 
impairment in his ability to establish and maintain effective 
or favorable relationships with people or severe impairment 
in his ability to obtain or retain employment.  



2.  From November 6, 1996 to May 13, 2003, the veteran's PTSD 
considerably impaired his ability to establish or maintain 
effective or favorable relationships with people and caused 
considerable industrial impairment, but did not cause severe 
impairment in his ability to establish and maintain effective 
or favorable relationships with people or severe impairment 
in his ability to obtain or retain employment.

3.  From November 6, 1996 to May 13, 2003, the veteran's PTSD 
alone caused occupational and social impairment with reduced 
reliability and productivity, but did not cause occupational 
and social impairment with deficiencies in most areas.

4.  The veteran's initial claim of service connection for 
PTSD was received on August 11, 1986.

5.  Prior to May 13, 2003, credible evidence of record 
demonstrates that the veteran's service-connected PTSD did 
not preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for the veteran's PTSD, prior to May 13, 2003, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, Diagnostic Code 9411 
(1988), 4.130, Diagnostic Code 9411 (2007).

2.  Prior to May 13, 2003, a total rating for compensation 
based on individual unemployability due to service-connected 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board is required to address 
VCAA that became law in November 2000.  The notice 
requirements of VCAA require VA to notify the veteran of what 
information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).

The above requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran filed his claim for service 
connection in 1986 prior to the enactment of the VCAA.  The 
notice of VCAA did not predate initial adjudication of the 
claim.  However, the claimant was provided notice which was 
adequate in December 2003.  This letter notified the 
claimant of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefit 
sought and whether or not the claimant or VA bore the burden 
of producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would 
seek to provide; and (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide.  Following the notice, the SSOC constituted 
subsequent process.  The claimant has not shown how the 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II). 

Further, the veteran is challenging the initial evaluation 
assigned by the RO for PTSD.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  The Board finds, however, that the notice 
provided in December 2003 was legally sufficient for the 
veteran's initial rating claim.  Moreover, with regard to any 
perceived VCAA notice deficiency as to the effective date as 
required by Dingess, the veteran and his representative have 
presented argument on the effective date issue and have been 
provided the applicable criteria.  

The Board finds that there is no prejudice to proceed.  See 
Sanders, supra; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show it was harmless).  
The Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
evidence of record to decide the claim, as set forth below.  
See 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Background

A review of the veteran's service treatment records reflects 
that he complained of nervousness in June 1969.  When he was 
examined for separation from service, the psychiatric 
evaluation was reported to be normal.  He filed his initial 
claim for service connection for PTSD in August 1986.

In February 1987, the M&ROC received a number of reports of 
VA hospital and outpatient treatment of the veteran.  Those 
reports reflect that he was hospitalized in May 1978 for drug 
abuse.  He was again hospitalized in June 1981 for a pelvic 
fracture as well as probable drug abuse.  In January 1985, 
the veteran was diagnosed as having PTSD.  It was noted that 
the veteran had had drug problems.  He reported that he 
periodically felt wired up and had flashbacks.  The veteran 
also reported that he experienced a loss of identity, startle 
reaction, poor memory, and paranoid feelings.  He related 
that he had depression.  He reported having some auditory 
hallucinations.  He denied suicidal ideation.  

The veteran was hospitalized from August 1986 to January 
1987.  During his hospitalization, the veteran indicated that 
he had been in intense combat in Vietnam and had lost many 
comrades including a friend.  It was noted that he had begun 
heroin use in Vietnam and continued it until treatment in 
1978.  He reported that he had not had any heroin since then; 
however, he had been dependent on benzodiazepines and had 
abused marijuana since then.  Alcohol had reportedly never 
been used very much.  The diagnoses included PTSD, borderline 
personality disorder and drug dependence and abuse.

In April 1987, the veteran was seen for testing.  The 
clinical psychologist stated that he saw no staff 
observations of PTSD in the available records.  The veteran 
reported that he had difficulties with combat dreams and 
flashbacks and indicated that he needed help in practically 
all areas of his life as well as with the classic symptoms of 
PTSD.  It was noted that the veteran had past failures with 
educational pursuits and with irregular employment.  The 
clinical psychologist indicated that the veteran continued to 
function at a low average level of general intelligence.  His 
reading, writing, and spelling, were below what level was 
expected of a high school graduate.  The veteran was 
preoccupied with his "nightmares" and "flashbacks."  There 
were no indications of organic brain dysfunction.  The 
current psychiatric testing was invalid because the veteran 
was either exaggerating his symptoms or problems as a means 
of obtaining help or malingering in order to obtain a goal.  
The examiner stated that no other valid statements could be 
made about current personality functioning.  

In May 1987, the veteran underwent a VA psychiatric 
examination.  At that time, he reported that he lived with 
his mother and had never married.  He was oriented as to 
time, place and person while being hypoalert.  He reported 
hearing voices of his Vietnam friends calling his name and 
sometimes inviting him to join them in death.  His thinking 
processes were slow and hesitant as he spoke respectfully in 
a low tone of voice.  The content of thought was neither 
delusional nor bizarre, but was pervasively involved with his 
traumatic war experiences.  He spoke of the sights and 
sounds, the "smell of death" and of his fears and anxieties 
as well as his present situation of isolation, estrangement 
(he stated that he "stayed in his shell") and of his lack 
of energy and of motivation.  His affect was quiet bland.  
His mood was one of grief, sadness, and dejection, with 
overlying resentment and anger.  The latter feelings were 
directed toward his fateful experiences in Vietnam and toward 
one of his comrades who fell asleep on duty which allowed the 
enemy to get through.  His concentration and attention span 
were poor as was revealed by his inability to repeat numbers 
forwards or backwards or to do serial sevens.  Some of this 
was also related to his lack of energy so as to try, feeling 
"too mixed up."  His past memory was intact.  Recent memory 
was reduced by his poor concentration.  Judgment was 
impaired.  With regard to similarities, he was quite concrete 
and as to proverbs, he could not think of or offer a possible 
interpretation.  No motor dysfunctioning was observed.  

It was noted that the veteran resided with his mother and his 
dog.  He isolated himself to his room except to watch 
television and to wash the dishes.  He ruminated about the 
death of his best friend whom he saw shot in the head.  In 
the past, he had gotten jobs, but could not continue to work 
because of nervousness and an inability to be around people.  
He experienced flashbacks and intrusive thoughts regarding 
Vietnam and his dreams and nightmares persisted with the 
content of loud and exploding missiles and of land mines 
going off.  He retained a startle phenomenon to loud noises.  
He retained a sense of feeling guilty about surviving when 
his best friend was killed in Vietnam.  The veteran admitted 
that he over-used drugs beginning in Vietnam and continued 
after discharge.  Several years earlier, he had stopped using 
opiates, however, only until recently, the veteran had used 
marijuana and anti-anxiety drugs.  The veteran rationalized 
that he had to do something because all that flash fire was 
too much.  The diagnostic impression was PTSD and drug abuse, 
by history, now in remission.  The examiner also indicated 
that the veteran had a serious personality disorder.  The 
examiner stated that there was no sense of temper outbursts 
or lack of control.  These had been present in the past, but 
not currently.  His identity and self-image were grossly 
intact and his affective condition was steady and appropriate 
to his mood, and the veteran did not reveal a chronic feeling 
of emptiness or boredom.  It was noted that the veteran might 
require further inpatient treatment from time to time.  

A VA social and industrial survey conducted in May 1987 
reflected that the veteran reported experiencing a number of 
traumatic situations in Vietnam including the death of his 
best friend.  He continued to have flashbacks and nightmares 
about a number of incidents including the death of his 
friend.  Since his return from Vietnam he had made a marginal 
adjustment to current living situations, and had had a number 
of jobs.  He had never married and had lived either by 
himself or with his mother.  He stated that he had begun to 
use drugs in Vietnam, but was currently drug-free.  He 
reported that he was constantly troubled with nightmares, 
flashbacks, intrusive memories, nervousness and anxiety.  It 
was noted that he had had a marginal existence ever since his 
return from Vietnam and was isolated from other people.  The 
veteran was noted to be severely incapacitated economically 
and severely incapacitated socially.  

By rating action dated in August 1987, service connection was 
established for PTSD, effective August 11, 1986.  The 
condition was rated as 50 percent disabling, effective 
February 1, 1987, following termination of a temporary total 
rating based on a period of hospitalization.

The veteran was again hospitalized at a VA medical center 
during July and August 1987.  At the time of this 
hospitalization, the veteran complained of flashbacks, 
depression and suicidal thoughts.  It was reported that he 
had never been married and had been living with his mother 
and unemployed for the previous six years.  He reported some 
estrangement and inability to maintain jobs or relationships.  
He reported having about two cans of beer per day and one 
marijuana joint per week.  In the initial assessment there 
was no indication of self-destructive or antisocial behavior 
and he was cooperative.  He demonstrated significant drug-
seeking behavior by persistent insistence that he required 
large doses of Ativan in order to control his "bad nerves."  
He later demonstrated activities on the ward which were felt 
to be consistent with possible drug use.  Random urinalyses 
were positive for high levels of marijuana.  The hospital 
staff met with the veteran to discuss his repeated positive 
urinalyses for marijuana and his poor participation in 
hospital therapy.  The veteran thereafter continued to 
demonstrate significant hostility toward the staff and had 
poor compliance with prescribed activities.  He was given an 
irregular discharge on August 3, 1987 because of his 
continued substance abuse.  He was invited to return in one 
week for readmission if he felt capable of investing himself 
in meaningful therapy and was willing to abstain from further 
drug use.  The discharge diagnoses included PTSD; marijuana 
abuse; benzodiazepine and heroin abuse, in remission; and 
borderline personality disorder.  His prognosis was quite 
guarded because of his poor participation and cooperation 
with therapy measures and his continued substance abuse.

The veteran was again hospitalized at the VA medical center 
later in August 1987 for the same reasons necessitating his 
prior admission. The veteran stated that he had continuing 
nightmares and flashbacks and reported being chronically 
anxious and depressed.  He participated routinely and with 
appropriate effort in group activities throughout the course 
of his hospitalization.  About one week prior to his 
discharge, he demonstrated an exacerbation of nightmares and 
sleep disturbances.  At the time of discharge he stated that 
he planned to work as a maintenance employee in the near 
future.  It was indicated that his mental status appeared 
stable enough to support his desire to begin employment.  
Diagnoses at discharge included PTSD, borderline personality 
disorder and marijuana abuse.  His prognosis had improved but 
was still guarded.

In December 1987, the veteran was hospitalized at the VA 
medical center with complaints of increasing depression with 
increasing nightmares and flashbacks.  He reported that he 
had been working part time for an uncle as a custodian at a 
club.  On mental status examination, the veteran's affect was 
rather flat and lethargic and he was in a moderately 
depressed mood.  He was appropriately oriented in all 
spheres.  He described increasing difficulty with 
concentration and attention over the past several weeks due 
to the disturbing nature of his flashbacks.  He admitted to 
poor memory functioning.  His reasoning was quite concrete.  
He was not especially agitated or disorganized.  There was no 
looseness of associations, tangentiality or bizarre thought 
processes.  His judgment was reasonable.  Within the first 
week of admission his depressive symptomatology seemed to 
stabilize.  He was noted by the staff to be sleeping 
throughout the night.  On December 21st, he was found to be 
away from the ward without an appropriate pass.  The veteran 
later admitted to drinking beer and smoking marijuana.  He 
was discharged from the hospital on December 22nd.  Final 
Axis I diagnoses included PTSD; major depression secondary to 
PTSD; marijuana and alcohol abuse, continuous; and 
benzodiazepine and heroin abuse, in remission.  An Axis II 
diagnosis of borderline personality disorder was also 
rendered.

The veteran was again admitted to the VA hospital on December 
31, 1987.  It was stated that since his last hospitalization 
he had been arrested for possession of cocaine and for 
driving while intoxicated.  The veteran stated that after his 
release from the hospital earlier in December he had 
continued to have nightmares and flashbacks and had started 
using marijuana and cocaine and drinking to relieve the 
symptoms.  Within the first week of admission, his depressive 
symptomatology seemed to stabilize except for continuing 
problems with nightmares and flashbacks.  A urine drug screen 
on January 7 was within normal limits.  A urine drug screen 
on February 7 was positive for marijuana and cocaine.  The 
veteran was discharged on February 1, 1988. The diagnoses 
included PTSD with major depression, marijuana, cocaine and 
alcohol abuse, and borderline personality disorder.

The veteran was again admitted to the hospital on 
February 14, 1988.  At that time, he complained of recurring 
nightmares and flashbacks related to his Vietnam experiences.  
He stated that if he was denied admission he would probably 
cut himself.  On mental status examination, his affect was 
flat and lethargic with a moderately depressed mood.  He was 
appropriately oriented in all spheres.  A urine drug screen 
on admission was significant for marijuana and cocaine.  A 
repeat urinalysis two days later was significant for 
increased marijuana and increased cocaine.  The remaining 
urine drug screens during the rest of the hospitalization 
were within normal limits.  The veteran was able for the 
first time in many hospitalizations to avoid drug use while 
in the hospital.  His low mood improved and the nightmares 
and flashbacks abated to a tolerable level.  At the time of 
his discharge from the hospital on April 1, 1988, it was 
indicated that he was not capable of returning to employment 
because of his psychiatric condition.  Diagnoses were made 
including PTSD; continuous marijuana, cocaine and alcohol 
abuse; and a mixed personality disorder.  

The veteran was again hospitalized at the VA medical center 
during April and May 1988 with complaints of recurring 
nightmares and flashbacks related to his Vietnam experiences.  
He also stated that he had thoughts about cutting his wrists.  
On mental status examination the veteran's mood was 
moderately depressed with an appropriate affect.  He was 
oriented in all spheres. There was no looseness of 
association, tangentiality, or bizarre thoughts noted.  His 
judgment was considered reasonable and he was generally quite 
cooperative throughout the examination.  He was mildly 
concrete in his reasoning.  He was able to avoid drug use 
while in the hospital.  At the time of his discharge, it was 
stated that he was not capable of returning to employment 
because of his psychiatric illness.  Diagnoses again included 
PTSD, marijuana, cocaine and alcohol abuse and mixed 
personality disorder.

The veteran was again hospitalized at the VA medical center 
from June to September 1988 for nightmares and flashbacks as 
well as crying spells, decreased appetite, insomnia and 
suicidal ideation.  He was found to be alert and oriented 
with an angry mood and an affect consistent with his mood.  
He had a mildly paranoid ideation and positive suicidal 
ideation.  The veteran was generally cooperative on the ward, 
interacting well with other patients without any signs of 
anxiety.  He did not appear to have any difficulty sleeping 
and did not complain of nightmares or flashbacks. When he was 
admitted it was noted that he was awaiting sentencing on 
cocaine possession charges.  After a court hearing, in July 
1988 he was transferred to the Chemical Problems Treatment 
Unit (CPTU).  In September 1988, when he did not return to 
the ward, he was given an irregular discharge.  The diagnoses 
included PTSD, borderline personality disorder and 
polysubstance abuse.  It was indicated that he was not to be 
readmitted except under emergency conditions.

When the veteran was hospitalized by the VA from October to 
November 1988, he complained of flashbacks, nightmares, 
anxiety and depression.  It was stated that he had been out 
of jail for 11 days and had been staying at his grandmother's 
house during that time.  On mental status examination, the 
veteran appeared relaxed and quiet with no abnormal speech or 
movement.  His affect was slightly blunted.  His mood was 
anxious and depressed with no perception.  He adjusted to the 
ward as he usually did, showing little anxiety and depression 
after the first or second day following admission.  He spent 
most of his time sleeping in the dayroom or napping in his 
room.  An initial urinalysis showed an elevated marijuana 
level.  Subsequent urinalyses were negative.  It was 
indicated that the veteran provided cold urine for analysis 
on two occasions and rumors continued to circulate about the 
ward that he was involved in drug peddling.  When he was 
discharged from the hospital it was reported that he was in 
good condition.  Final diagnoses were PTSD, personality 
disorder and polysubstance abuse.

The veteran was again hospitalized by the VA from 
December 1988 to January 1989.  He complained of depression, 
nightmares, flashbacks and thoughts of cutting his wrists.  
It was reported that his grandmother with whom he had been 
staying had died four days prior to admission.  It was 
indicated that rumors continued to abound that the veteran 
had been "dealing and pimping while out of the hospital."  
On mental status examination his affect was blunted and his 
mood was depressed.  After two days on the unit, the veteran 
showed few signs of depression and was acting well with the 
other patients.  He was laughing with a full range of affect 
and, rather than the insomnia he reported on admission, he 
spent most of his time sleeping either in his room or in the 
dayroom.  The veteran was reported to be in good condition at 
the time of his hospital discharge.  PTSD, a borderline 
personality disorder with strong antisocial features and 
polysubstance abuse were diagnosed.

In February 1989, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he indicated 
that he was residing at a VA domiciliary and that he was 
drug-free.  He related that his prior drug usage had been 
because of nightmares and flashbacks and that his 
grandmother's death had caused him to experience flashbacks 
to his friend's death in Vietnam and to use marijuana.  He 
reported that he had been unable to function outside a 
hospital environment.  He stated that he had last been 
employed in 1983 and that he was unable to maintain 
employment as a part-time janitor or perform any type of work 
because of nightmares and flashbacks.

The veteran was again hospitalized at a VA medical center 
during May and June 1989.  It was indicated that he had been 
in a VA domiciliary since February 1989 and that he had 
become involved in a confrontation in the domiciliary.  He 
had been discharged in the care of the police after having 
been arrested for a previous traffic violation.  It was 
stated that while in jail, he had begun to have flashbacks 
and nightmares and was hallucinating.  During his hospital 
stay, the veteran continued to have depressive feelings and 
occasional nightmares.  Diagnoses at discharge included PTSD 
with depressed mood and history of substance abuse.

In January 1990, the veteran testified at a Board hearing.  
His representative indicated that he was then a patient on a 
locked unit at a VA facility and that he had been given leave 
from the hospital to travel to the hearing.  It was argued 
that the veteran had turned to drugs because of nightmares 
and flashbacks and that his PTSD symptoms had increased since 
he stopped using drugs.  A number of documents were submitted 
at the January 1990 hearing including medical records 
reflecting the veteran's hospitalizations by the VA during 
July 1989, August 1989, and from September to December 1989.

The records from the July 1989 hospitalization reflect that 
the veteran was admitted complaining of increasing flashbacks 
of Vietnam, hearing voices of his Vietnam buddies crying out 
for help and feelings of wanting to cut himself.  He 
reportedly had begun using cocaine in the late 1960's.  He 
had been smoking marijuana since 1966.  He reported that he 
had drunk a lot of alcohol in the past, but never had a 
problem with alcohol.  He stated that he had been off any 
type of drug or alcohol for the previous eight months until 
two days prior to his hospitalization.  A urine drug screen 
was positive for cocaine, marijuana and alcohol.  The veteran 
was noted to be oriented in all three spheres.  His speech 
was normal and his thoughts were goal-directed.  He denied 
any visual hallucinations, depersonalization or 
derealization.  His affect and mood were angry.  The veteran 
spent much of his time sleeping.  The diagnoses were 
depression, mixed substance abuse/dependency, PTSD and 
borderline personality disorder.

The hospital report for August 1989 reflects that the veteran 
was admitted secondary to flashbacks and nightmares of 
Vietnam.  The veteran indicated that two nights prior to 
admission, he awoke from a nightmare in a cold sweat and felt 
so guilty that he took a cigarette lighter and burned his 
abdomen to decrease his guilt.  He indicated that he had used 
"a little cocaine, but not much," prior to admission.  On 
physical examination, a second degree burn on his abdomen was 
noted.  Another patient on the ward stated that he had been 
with the veteran when he burned himself and that the burn had 
been secondary to free-basing cocaine.  The veteran denied 
that adamantly.  Shortly after admission the veteran stopped 
attending all of his activities.  The discharge diagnoses 
included borderline personality disorder, PTSD and mixed 
substance abuse/dependency.

The report of the veteran's hospitalization at a VA Medical 
Center from September to December 1989 reflects that he was 
admitted complaining of auditory hallucinations, flashbacks 
and nightmares.  He was noncompliant with the ward rules.  He 
was given an irregular discharge when he left the ward and 
did not return. Diagnoses included PTSD, borderline 
personality disorder, and mixed substance abuse.

In January 1990, the veteran's representative provided a copy 
of a decision by an Administrative Law Judge for the Social 
Security Administration (SSA), dated in April 1989, in which 
the Administrative Law Judge found that the veteran had been 
disabled for Social Security purposes since 1978.  The 
opinion noted that the veteran abused drugs and was probably 
addicted by 1978, and that there was evidence that his PTSD 
impaired the veteran and precluded him from substantial 
gainful activity.  The opinion was essentially based on the 
VA hospital reports from 1978 to 1988 and a medical analysis 
of those reports.

The veteran was again hospitalized by the VA during February 
and March 1990.  He stated that if he did not get into the 
hospital he would become suicidal.  He admitted to drinking 
two pints of gin and having used cocaine in the previous 24 
hours prior to coming to the hospital.  On mental status 
examination he was suspicious and edgy, but quite oriented 
and very cooperative with the team.  He was not overtly 
suicidal and was not grossly psychotic.  He was admitted to 
the substance abuse unit and after detoxification he was 
transferred to another ward.  The discharge diagnoses were 
PTSD, alcohol dependence, substance abuse and borderline 
personality disorder.

The veteran was admitted to a VA hospital in May 1990 with a 
complaint of having nightmares.  The veteran answered 
questions, but did not want to say much.  He was somewhat 
guarded.  He was oriented.  His mood was suspicious and 
depressed.  His affect was blunted.  His judgment and insight 
were not grossly impaired.  He was considered competent for 
VA purposes.  He was placed back on his medications of 
Mellaril, 50 milligrams three times a day and Doxepin, 100 
milligrams at bedtime.  At the time of discharge he was not 
suicidal or homicidal and his psychotic symptoms were well 
under control.  There were no restrictions on his activities.  
Diagnoses were rendered of PTSD, alcohol dependence, cocaine 
abuse and borderline personality disorder.

The veteran was again hospitalized by the VA from October to 
November 1990.  He stated that he was short of cash and 
wanted to stay until the first of the next month.  He stated 
that he had nightmares of his friend getting blown up in 
Vietnam and his last nightmare had been two days prior to 
admission.  He was considered stable at release and competent 
for VA purposes.  Final diagnoses included PTSD and 
borderline personality disorder.

When the veteran was subsequently hospitalized by the VA 
during December 1990, he reported having nightmares and 
flashbacks.  He also reported considerable depression.  It 
was noted that he had a long history of drug use, much of it 
intravenously to the point where he had no peripheral veins 
left.  He denied use of cocaine for over a month, but this 
was suspect as he did not submit to urinalysis early in his 
hospitalization.  He initially was quite depressed and 
expressed a suicidal ideation.  That resolved relatively 
quickly during the hospitalization.  He was placed on 
increased doses of Doxepin and Mellaril.  With those changes 
and the psychotherapy, he showed a steady improvement in his 
mood.  By the time of discharge, he was showing no active 
suicidal or homicidal thoughts, was sleeping adequately and 
was feeling a lot better.  Discharge diagnoses included 
depression, polydrug dependence and PTSD.

The veteran was again hospitalized by the VA from March to 
April 1991.  He reported a two-day history of increasing 
depression and was fearful that he might start harming 
himself.  He admitted that he had not taken his 
antidepressant medication as prescribed.  He reported not 
sleeping well and having some flashbacks and nightmares.  A 
urinalysis on admission was positive for marijuana, cocaine 
and barbiturates.  Repeat urinalyses randomly over the next 
several weeks were all negative.  He was initially detoxified 
uneventfully as had been the case in the past.  Diagnoses at 
discharge included depression, PTSD, polydrug dependence and 
mixed personality disorder.

In May 1991, the veteran again testified at a hearing before 
an RO hearing officer. The veteran related, among other 
things, that he had been unable to work from 1983  to the 
current time as a result of his PTSD.  He indicated that he 
could not go back to work because he had difficulty 
concentrating and difficulty with his memory.  He stated that 
he would not be using drugs or alcohol but for his PTSD 
problem.

The veteran was again hospitalized by the VA during May 1991.  
He was essentially sober, but not drug-free and acknowledged 
the use of at least 1 gram of free-based cocaine earlier in 
the day.  He had also used marijuana in the early morning 
hours on the day of admission.  Discharge diagnoses included 
chronic cocaine dependence, chronic alcohol dependence, 
chronic marijuana abuse and chronic nicotine dependence.

The veteran was again hospitalized by the VA from July to 
October 1991 with complaints of nightmares, flashbacks and 
fears of cutting himself.  He initially adapted well to the 
ward environment.  He was quiet, but interactive with peers 
and the staff. On July 31, 1991, he was noted to be verbally 
abusive toward another patient. On August 1, 1991, he was 
found to be absent.  Later, the veteran stated he went to see 
his cousin and admitted to drinking beer and using almost 1 
gram of cocaine.  The veteran denied dealing drugs on the 
unit.  He stated that the lives of his mother and brother had 
been threatened by a drug dealer.  He was eventually 
discharged to his home.  It was stated that he was not 
capable of returning to full employment.  The primary 
discharge diagnosis was continuous cocaine abuse.  The 
secondary diagnosis was PTSD.

A VA social work summary dated in December 1991 reflects that 
after the veteran's return from service to his home he had 
begun working as a maintenance man for a railway.  However, 
he reported having had intrusive flashbacks during the 
daytime.  He also had difficulty sleeping at night.  He had 
been laid off after two years of employment and never hired 
back by the railway.  He had also worked for a city airport 
as a maintenance man.  He had been unable to report to work 
on a regular basis and had lost that job as well.  He stated 
that he had been drinking quite a bit and using cocaine 
and/or heroin and marijuana during that time in an effort to 
block out the nightmares and flashbacks.  He had worked from 
1976 through 1978 for a company as a maintenance man and 
again had the same problems.  That was the last regular job 
he had held.  It was reported that the veteran was currently 
residing in a long-term inpatient psychiatric setting.  It 
was stated that he needed continued hospitalization for 
structure and full-time treatment of his PTSD symptoms with 
outpatient support when he was discharged.  It was indicated 
that he was unable to work and his social life was restricted 
to his immediate family.

In February 1992, a Board hearing was held in 
Washington, D.C.  The veteran did not appear.  An associate 
of the veteran's representative presented arguments on his 
behalf.  It was asserted that the veteran had been in and out 
of VA hospitals since 1986 for his PTSD.  It was asserted 
that the veteran did not also have a borderline personality 
disorder, but only had PTSD.  It was stated that SSA found 
the veteran totally disabled since 1978 due to PTSD, not 
other drug or personality disorder problems.  

In March and April 1992, the veteran was again hospitalized 
at a VA facility.  The diagnoses included PTSD and 
polysubstance abuse.

The veteran was hospitalized by the VA during September 1992.  
He indicated that he had previously left the hospital against 
medical advice in order to have an alcohol and cocaine binge. 
He stated that his last use of alcohol and cocaine was on the 
morning of admission. The quantity that he used at that time 
was unknown, but he stated it was a very large amount. The 
diagnoses were episodic alcohol, cannabis and cocaine 
dependence, PTSD by history and borderline personality 
disorder.

The veteran again was a patient at a VA medical facility in 
December 1992.  It was the treating physician's assessment 
that the veteran was using the VA system for secondary gain.  
Axis I diagnoses included polysubstance abuse and PTSD, and 
Axis II diagnoses included personality disorder with anti-
social features and malingering.

The veteran was afforded psychiatric examinations by two VA 
examiners in July 1993.  At the time of the first of these 
examinations, the veteran reported that he had never married 
and had no relationships after coming out of Vietnam.  It was 
noted that he had been hospitalized on many occasions at the 
VA medical center, but had been noncompliant and had not 
followed the medical recommendations.  He reported that his 
use of cocaine, heroin and marijuana had begun in Vietnam. He 
complained of nightmares, flashbacks, occasionally hearing 
voices, memory loss and a loss of concentration.  The 
veteran's affect was blunted.  He did not show much emotion, 
but talked about feeling depressed.  He was alert and 
oriented as to place, person and time.  He reported that he 
had attempted suicide on several occasions; he had burned 
himself, cut himself and taken an overdose of medication.  At 
the current time, he denied any suicide ideation or plans.  
He stated that he had problems with anger.  He reported 
feelings of guilt, irritability, seclusiveness, fear of 
intimacy, sleep disturbances and suspiciousness. He could not 
trust anybody.

Final diagnoses included PTSD with major depression; 
polysubstance abuse including cocaine, alcohol and marijuana 
and a personality disorder.  The examiner added that the 
veteran's assertions that he used illegal substances as self-
medication were not valid because he had been non-compliant 
with psychotropic medications and had not consistently 
followed any treatment program.  The examiner was of the 
opinion that the veteran was not able to be gainfully 
employed at the current time because of lack of training as 
well as continued dependence on illegal drugs.

At the time of the second VA psychiatric examination, it was 
noted that the veteran reeked of alcohol and had bilateral 
injected sclera.  His mood was neutral and he reported having 
plenty of energy and, in fact, "too much energy."  His 
thought content was void of any delusions or true auditory 
hallucinations.  The examiner did not feel the veteran was 
capable of managing his benefit payments in his own best 
interest because of his massive drug and alcohol abuse 
propensity as well as intellectual problems.  Diagnoses were 
made of alcohol and marijuana dependency and antisocial 
personality disorder.  The examiner commented that the 
veteran had consistently refused to follow medically accepted 
proven methods of treatment.  His self-treatment by massive 
abuse of illegal drugs was described as egosyntonic.

The veteran was also afforded a VA psychological evaluation, 
apparently in July 1993.  It was indicated that his responses 
on the psychological test resulted in a profile of 
questionable validity.  It was indicated that the findings on 
other tests were consistent with those found in a chronic 
drug user, and that there were no indications to substantiate 
the veteran's allegation that his drug usage was associated 
with PTSD.

The veteran was again hospitalized by the VA for several days 
in October 1993.  He stated that he was doing all right until 
two weeks previously when he began using drugs again.  He 
reported increased nightmares and flashbacks.  On mental 
status examination his stream of thought was intact.  His 
affect was depressed, as was his mood.  A treatment plan of 
detoxification followed by possible treatment through the 
PTSD unit was discussed with the veteran.  However, he became 
anxious and was unwilling to stay in the hospital and asked 
to leave.  He was allowed to leave against medical advice.  
Diagnoses at discharge included PTSD and polysubstance 
dependence.

The veteran was hospitalized at VA hospitals on numerous 
occasions during 1994 and 1995.  His complaints included 
increasing flashbacks and nightmares and depression.  He was 
found to be alert and well-oriented and there were no 
delusions.  During an April 1995 hospitalization, it was 
indicated that he was using crack cocaine, beer and 
marijuana.  During his period of hospitalization from 
November to December 1995, he attended Alcoholics Anonymous 
meetings and seemed to interact appropriately with people of 
his choice.  He was pleasant and showed no evidence of a 
psychosis.  The diagnoses at discharge from the periods of VA 
hospitalization included polysubstance abuse, borderline 
personality disorder and PTSD.

In May 1996, the veteran was again hospitalized at a VA 
medical center.  The examiner noted that the veteran had been 
at that facility on several occasions, both in psychiatry and 
the substance abuse unit (SAU).  The veteran was sent for a 
SAU consultation, but he did not want to participate in that 
program because he wanted to spend more time in psychiatry.  
Eventually, the veteran was admitted into the program.  He 
attended Alcoholics Anonymous meetings, but participated 
minimally, tending to blame all his problems on PTSD.  He was 
discharged from inpatient services into the Intensive 
Outpatient Substance Abuse Program with Axis I diagnoses of 
cocaine abuse, marijuana abuse, history of alcohol abuse, and 
PTSD, and an Axis II diagnosis of antisocial personality 
disorder.

A June 1996 discharge summary from the Intensive Outpatient 
Substance Abuse Program indicates that the veteran was housed 
at the Domiciliary, where he was involved in various 
psychiatry and substance abuse groups.  He indicated that he 
wished to go to the Knoxville, Iowa Domiciliary to get away 
from his familiar places for drug abuse, and was discharged 
with the same diagnoses listed above.

In June 1996, the veteran was admitted to the Knoxville VA 
medical center domiciliary for treatment in the substance 
abuse treatment (SAT) program, with an admitting diagnosis of 
substance abuse.  He reportedly attended groups and classes 
to assist him in recognizing relapse risk signs, the recovery 
process, and how his autobiography was related to his 
addiction.  He was transferred to the Leavenworth VA medical 
center with relevant discharge diagnoses of substance abuse 
(marijuana, alcohol, cocaine) and PTSD.

The discharge summary from Leavenworth VA medical center, 
reflecting hospitalization from July to August 1996, noted 
that the veteran had responded well to hospitalization with a 
reestablishment of generally euthymic mood within a few days 
of rehospitalization.  There was also a nice alleviation of 
the described acute exacerbation of PTSD symptomatology.  He 
reported that he felt significantly improved after a few days 
of hospitalization, and after allowing for a few more days 
for the gains to be reinforced and maximized, the veteran was 
discharged in stable psychiatric condition.  Final Axis I 
diagnoses were of polysubstance abuse and PTSD, by history, 
and the final Axis II diagnosis was of antisocial traits.

In October 1996, the veteran presented to the Kansas City VA 
medical center emergency room with complaints of worsening 
PTSD signs and symptoms, including nightmares and flashbacks.  
He stated that he had been self-medicating with marijuana, 
crack cocaine, and alcohol.  The examiner noted that the 
veteran's past psychiatric history included: PTSD with 
multiple admissions to the VA medical centers in Topeka, 
Kansas City, Leavenworth, Knoxville, and Des Moines; 
polysubstance abuse with alcohol, cocaine, and marijuana; a 
long history of antisocial behavior and drug problems with 
gunshots and fights; a long history of non-compliance with 
medications and leaving Against Medical Advice (AMA).  On 
mental status examination, the veteran was oriented to all 
four spheres and alert, with normal speech. His mood was 
anxious, and his affect was full.  There were no suicidal or 
homicidal ideations, delusions, or loose associations.  
Memory was good, and insight and judgment were good to fair.  
His motivation was fair.  After the veteran was detoxified, 
he was discharged to the Substance Abuse Treatment Unit 
(SATU) lodger program, with discharge diagnoses of PTSD, 
homelessness, cocaine dependence with recent relapse, alcohol 
dependence with recent relapse, and borderline personality 
traits.  The examiner assigned an Axis V Global Assessment of 
Functioning (GAF) score of 10 to 20, listing psychosocial and 
environmental problems of being single, unemployed, and 
having chronic medical illness with non-compliance.

In October 1997, the veteran underwent a VA psychiatric 
examination.  At that time, the examiner stated that he had 
reviewed the veteran's claims file and medical records prior 
to conducting the examination.  The veteran complained of 
flashbacks and nightmares, auditory hallucinations, and 
intrusive recollections of traumatic wartime experiences.  He 
maintained that his inability to function normally, both 
socially and occupationally, was due to his incapacitating 
mental disorder of PTSD.

On mental status examination, the veteran's personal hygiene 
was fair, and he was awake, alert, and fully oriented.  He 
spoke in bursts, and there was some speech pressure.  He 
reported some auditory hallucinations and visual 
hallucinations.  His delayed recall was impaired.  His mood 
was mildly dysphoric, and his affect was somewhat labile, 
expansive, and at times, inappropriate.  There was no 
impaired impulse control.  The examiner rendered Axis I 
diagnoses of PTSD, chronic, severe, polysubstance abuse by 
history, in partial remission, and an Axis II diagnosis of 
antisocial traits.  A GAF score of 50 was assigned, with 
psychosocial and environmental problems listed as severe 
mental illness in self, unemployment, and lack of social 
support.

In December 1997, the veteran underwent a VA history and 
physical.  At that time, the veteran related his current 
problems to his traumatic wartime experiences.  He complained 
of PTSD symptoms such as auditory hallucinations, flashbacks, 
sleep disturbance, and nightmares, and stated that he had had 
multiple admissions to VAMCs for psychiatric reasons.  He 
reported that he had attended a PTSD program, and reported 
that he continued to participate in outpatient therapy.  He 
did not mention his history of drug and alcohol abuse, or his 
enrollment in any substance abuse treatment programs.  The 
examiner stated that "[g]iven his anxiety during the 
interview and the reports of the flashbacks and the auditory 
hallucinations, it appears that his ability to gain 
employment and to maintain employment is significantly 
impaired.  [The veteran] is assessed, because of his post 
traumatic stress disorder which have [sic] not been 
responsive to treatment, to be severely impaired for both 
employment and in terms of his social functioning."

The veteran was again admitted via a VA medical center 
emergency room in January 1998 with complaints of flashbacks 
and anxiety.  He denied any suicidal ideation, homicidal 
ideation, auditory or visual hallucinations, or delusions.  
He reported that he had used marijuana and crack cocaine 
prior to presentation in the emergency room.  Final Axis I 
diagnoses included cannabis dependence and a history of PTSD.  
He was discharged to the SATU for a 2-week rehabilitation 
program.

Also of record is a June 1998 report by a VA psychiatrist.  
At that time, the examiner stated that she had reviewed the 
veteran's claims file.  The veteran himself was not present 
for examination, and attempts to contact him had been 
unsuccessful.  The VA psychiatrist set forth the veteran's 
medical, service, work and psychiatric history in great 
detail, based on the extensive records contained in the 
veteran's claims file.  Of note, is the report that upon his 
return from Vietnam, the veteran worked for two years, but 
had trouble with that job due to flashbacks.  He then worked 
as a maintenance man for an airport, but the same problems 
occurred, i.e., flashbacks, auditory hallucinations, and 
nightmares.  He was fired from that job as well.  It was 
reported that the veteran began drinking and using cocaine 
during the 1970's as a means to block out the nightmares and 
flashbacks.  He then worked from 1976 through 1978 as a 
maintenance man for a business forms company, but had the 
same problems again.  The psychiatrist indicated that the 
records showed that this was the last regular job that he had 
held, and that he had not had any job at all since 1983.  She 
stated that the veteran's employment history had been 
severely impaired both vocationally and socially by his 
illness due to his seclusiveness, fear of intimacy, sleep 
disturbance, distrustfulness, depression, anxiety, rapid mood 
swings, impatience, anger, and preoccupation with guilt.  She 
also noted that the veteran's PTSD had been exacerbated by 
his use of cocaine, alcohol, heroin, marijuana, and 
benzodiazepines.  She indicated that "[t]he extent of social 
impairment has remained profound in that he continues to be 
unemployed for the past several years, and he has been unable 
to function normally both socially and occupationally due to 
his incapacitating mental disorder/PTSD."  Final Axis I 
diagnoses included PTSD, chronic and severe and polysubstance 
abuse, and the Axis II diagnosis was borderline personality 
disorder with antisocial traits.  A GAF score of 40 was 
assigned.

The veteran again underwent a VA psychiatric examination in 
August 1998.  Following a review of the veteran's claims file 
and a mental status examination, the examiner commented as 
follows:

As much as [the veteran's] symptoms of 
Post-Traumatic Stress Disorder are 
consistent through his medical record his 
history of poly substance abuse and 
inability to maintain sobriety is also 
documented.  The records suggest it is 
his own conscious choice not to be a more 
active participa[nt] in some form of 
substance abuse treatment to ensure his 
sobriety.  Although I believe that his 
symptoms of Post-Traumatic Stress 
Disorder do poise [sic] some degree of 
disability for him I believe that his 
poly substance abuse has also played a 
significant role in his inability to 
engage and retain gainful employment over 
the years as well as maintain healthy 
interpersonal relations.  The only 
symptoms that appear to interfere with 
employment for this veteran is his 
subjective report of being on a daily 
basis distracted by his intrusive memory 
about Vietnam.  Given what is contained 
in his record as well as his own account 
of his symptoms currently it appears that 
his symptoms of Post-Traumatic Stress 
Disorder do cause some definite 
impairment in his ability to maintain 
employment but his continued substance 
abuse also results in considerable 
industrial impairment as well.  I believe 
that it is also noteworthy that the 
veteran's own attitude is that his 
substance abuse is somehow caused by 
Post-Traumatic Stress Disorder and 
appears quite ambivalent about 
maintaining sobriety and does not see his 
continued substance abuse as being 
instrumental in causing him any kind of 
disability.

The examiner rendered diagnoses of PTSD, chronic, 
polysubstance dependence, episodic, and a history of anti- 
social personality traits.  He specifically found that the 
veteran's current GAF score secondary to symptoms of PTSD 
alone was 64.

The veteran was hospitalized at a VA medical center in 
September 1998.  At that time, he again complained of 
flashbacks and nightmares.  He was discharged with diagnoses 
of polysubstance abuse, PTSD with depressive features and 
sociopathic personality disorder.  A GAF score of 50 to 60 
was assigned upon admission, then upgraded to 70 to 80.

The veteran was again hospitalized at a VA medical center 
later in September 1998.  The veteran's mood and affect were 
stable.  Discharge diagnoses included PTSD, substance abuse, 
and antisocial personality disorder traits, and a GAF score 
of 60 was assigned.

The veteran was subsequently admitted to a VA medical center 
on numerous occasions in 1999 and 2000, with essentially the 
same complaints and discharge diagnoses.  In October 2000, 
the veteran presented in an intoxicated state, threatening 
suicide.  It was noted that the veteran had had numerous 
admissions to various VAMCs, and that he had gone through 
multiple substance abuse programs.  He complained that he had 
been having increasing flashbacks of Vietnam and nightmares 
in the previous few days.  He admitted to heavy drinking, 
crack cocaine use, and marijuana use over the previous few 
days as well.  During the interview, the veteran was agitated 
and uncooperative, and was loud and abrasive at times.  He 
did not appear to be depressed, but would not answer any 
questions about his emotional state.  It was noted that the 
veteran was currently homeless and jobless, had never been 
married, and generally kept to himself.  The veteran appeared 
to want to be a patient but refused to cooperate with the 
staff.  On mental status examination, he was described as 
disheveled and intoxicated, with an angry, agitated 
appearance.  His speech was rambling and slurred.  His mood 
was dysphoric, and his affect was angry, agitated and 
unpredictable.  His thought process was loose and 
circumstantial.  His thought content was positive for 
suicidal ideation but vague on plan. He had no homicidal 
ideation.  He complained of flashbacks and 
hallucinations/nightmares, although his thought perception 
was void of auditory hallucinations.  His insight and 
judgment were poor, as was his impulse control.  He was alert 
and oriented to all spheres.  He purposely gave wrong answers 
to the remainder of the Mini-Mental Status Examination, so 
testing was terminated.  After three days of Librium taper 
treatment, the veteran reported that he needed to leave to 
pay some bills, and was discharged with final diagnoses of 
alcohol dependence, alcohol intoxication, polysubstance 
abuse, history of PTSD, and history of major depressive 
disorder.

The veteran was hospitalized by VA in April 2001.  His GAF at 
admission was 40 and was 50 at discharge.  He was not 
receptive to substance abuse treatment.  He was given 
medication for anxiety.  He did not have suicidal or 
homicidal ideation at discharge.  

The veteran was hospitalized in December 2002.  He was alert 
and oriented times four.  He was cooperative.  His speech was 
mildly pressured.  His grooming was fair.  His gait and 
stance were within normal limits.  His attention span was 
impaired.  His immediate memory was impaired as he could only 
recall 4 numbers forwards.  His recent memory was impaired as 
he could recall 0/3 words after 5 minutes.  His remote memory 
was impaired, he had difficulty recalling previous dates and 
circumstances.  He had little insight into his difficulties.  
His judgment was impaired regarding his life circumstances.  
He reported suicidal, but not homicidal ideation.  His mood 
was depressed and irritable.  His affect was labile.  He 
reported auditory, visual, olfactory, and gustatory 
hallucinations in the context of his flashbacks.  He denied 
grandiose delusions.  He did report paranoia, feeling that 
the Viet Cong were following him.  His urinalysis was 
positive for THC and cocaine.  

In May 2003, the veteran was brought by the police to VA 
after he told them that he was hallucinating and having 
homicidal ideation.  The veteran was admitted with diagnoses 
of chronic PTSD, alcohol abuse, cocaine abuse, and cannabis 
abuse.  By the next day, the veteran denied homicidal and 
suicidal ideation.  He was alert and oriented with fair 
grooming.  He was cooperative with good eye contact.  He had 
no abnormal movements or behaviors.  His mood was euthymic 
and his affect was appropriate to mood.  He denied delusions 
and hallucinations.  His thoughts were goal directed without 
tangentiality, circumstantiality, or loose associations.  His 
memory seemed grossly intact.  Later that day, the veteran 
left VA without a pass and returned with bloodshot eyes and 
smelling of mouthwash.  The veteran was told that he did not 
have permission to have a pass to leave and the veteran 
indicated that he knew, but went anyway and noted that he 
would be discharged the next day.  

In October 2003, the veteran was admitted to VA for 
treatment.  The admitting diagnoses were chronic PTSD, 
alcohol abuse, cocaine abuse, and cannabis abuse.  The 
veteran was reluctant to give urine and drug use was 
suspected.  He later admitted to having had smoked marijuana.  
The veteran improved with treatment.  He indicated that he 
had a really bad time with PTSD symptoms.  The veteran was 
alert and oriented.  He had fair grooming.  He was 
cooperative and had good eye contact.  He had no abnormal 
movements or behaviors.  His mood was euthymic and his affect 
was appropriate to his mood.  He denied delusions and 
hallucinations.  He did not have homicidal or suicidal 
ideation.  His thoughts were goal directed without 
tangentiality, circumstantiality, or loose associations.  His 
memory seemed grossly intact.  

The veteran was readmitted in December 2003 with admitting 
diagnoses of chronic PTSD, alcohol abuse, cocaine abuse, and 
cannabis abuse.  His GAF on admission was 40.  The veteran 
reported that he was having flashbacks and hallucinations of 
Vietnam as well as nightmares.  He stated that he had been 
suicidal, but did not have any attempt.  He denied homicidal 
ideation.  He indicated that he had not slept well for the 
past week.  The veteran admitted that he had been drinking 
alcohol and using cocaine.  Mental status examination 
revealed that the veteran was alert and oriented times four.  
He was cooperative.  His speech was mildly pressured.  His 
grooming was fair.  His attention span was impaired.  His 
immediate and recent memory were not formally tested, but 
appeared mildly impaired.  His remote memory was impaired as 
the veteran had difficulty recalling previous dates and 
circumstances.  He had little insight into his difficulties.  
His judgment was impaired regarding his life circumstances.  
He reported suicidal ideation.  He denied any homicidal 
ideation.  His mood was depressed and irritable.  His affect 
was labile.  He reported auditory, visual, olfactory, and 
gustatory hallucinations in the context of his flashbacks.  
He denied any grandiose delusions.  He did report paranoia in 
that at times he felt that the Vietcong were following him.  
His thoughts were circumstantial.  It was felt that the 
veteran was not competent.  

The veteran was readmitted in January 2004 to February 2004 
with admitting diagnoses of chronic PTSD, alcohol abuse, 
cocaine abuse, and cannabis abuse.  The veteran reported that 
he had difficulty sleeping as well as increased emotional 
dysregulations related to nightmares and flashbacks 
associated with Vietnam combat experiences.  On admission, he 
reported suicidal ideation, but no plan.  The veteran 
reported that a few days earlier, he had been using crack 
cocaine.  He denied excessive alcohol use or other drug use.  
The nightmares and flashbacks coincided in time with his 
cocaine use.  The veteran minimized his drug use in his 
report to the examiner and stated that he only used drugs 
once in a while.  On mental status examination, the veteran 
was cooperative and generally appropriate.  He reported that 
his mood was pretty good.  His affect was tired and sleepy.  
His speech was fluent and of normal tone.  His rate was 
without pressure.  His thought processes were generally 
organized and goal-directed.  His thought content related to 
questions posed to him.  He did not elaborate much and there 
was very little spontaneous conversation.  It was unclear if 
the veteran was purposefully being vague/non-specific in 
providing details of his alcohol/drug use.  There was no 
evidence of perceptual disturbance.  There was no evidence of 
a thought disorder.  Cognition was notable for tendency to be 
concrete.  The veteran appeared to be of low-average 
intelligence.  Sensorium was clear.  The veteran's insight 
was very poor and his judgment was questionable historically, 
but generally unimpaired to standard questions.  The examiner 
stated that the veteran had a history of chronic substance 
abuse/dependence and PTSD.  He had fairly limited social 
support and very limited insight into how his substance abuse 
may contribute to exacerbation of his PTSD symptoms.  The 
veteran was discharged irregularly as he left the unit and 
did not return.  

Shortly thereafter, the veteran was readmitted with the same 
admitting diagnoses.  It was noted that the veteran lived by 
himself and had not worked in years.  It was also noted that 
he had a long history of drug and alcohol abuse.  Mental 
status examination revealed that the veteran was alert and 
oriented times four.  He was cooperative.  His speech was 
mildly pressured.  His grooming was fair.  His attention span 
was impaired.  His immediate and recent memory were not 
formally tested, but appeared mildly impaired.  His remote 
memory was impaired as the veteran had difficulty recalling 
previous dates and circumstances.  He had little insight into 
his difficulties.  His judgment was impaired regarding his 
life circumstances.  He denied suicidal ideation.  He denied 
any homicidal ideation.  His mood was depressed and 
irritable.  His affect was labile.  He reported auditory, 
visual, olfactory, and gustatory hallucinations in the 
context of his flashbacks.  He denied any grandiose 
delusions.  He did report paranoia in that at times he felt 
that the Viet Cong were following him.  His thoughts were 
circumstantial.  Thereafter, the veteran continued to receive 
VA treatment.

In May 2005, the veteran was afforded a VA examination.  At 
that time, the veteran reported that he had used illegal 
drugs and alcohol for many years after returning from 
Vietnam.  He  had used heroin, cocaine, and alcohol.  He 
reported that he used drugs to relieve PTSD symptoms.  He 
also stated that he used marijuana and continued to use 
marijuana.  The examiner determined that the drug and alcohol 
abuse was less likely than not secondary to PTSD.  Rather, it 
was more likely than not that the polysubstance dependence 
stemmed from a volitional and chronic pattern of substance 
abuse behavior that would have occurred absent PTSD and there 
was no evidence that his drug problems were a result of his 
stress experiences and reactions.  


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In deciding the veteran's claims, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether the veteran is entitled to the higher evaluations he 
is requesting for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.  In this case, staged ratings have been 
assigned for the veteran's PTSD.  

In an August 1987 rating decision, service connection for 
PTSD was granted.  A 100 percent temporary total rating was 
assigned from August 11, 1986.  Thereafter, a 50 percent 
rating was assigned from February 10, 1987.  

In a February 1988 rating decision, another temporary total 
rating was assigned from July 13, 1987, thereafter the prior 
50 percent rating was reassigned from September 1, 1987.  The 
disability rating for PTSD was reduced to 30 percent 
effective May 1, 1988.  

As noted in the introductory portion of this decision, the 
reduction matter was resolved in the veteran's favor.  Thus, 
a 50 percent rating, outside of the dates of the temporary 
total ratings, has been in effect since the date service 
connection was established.  

In an April 2004 rating decision, a higher rating of 100 
percent was granted from May 13, 2003.  

The matters on appeal include entitlement to a rating in 
excess of 50 percent for PTSD prior to May 13, 2003, and 
entitlement to a TDIU prior to May 13, 2003.  Thus, the 
veteran is basically seeking a higher rating for the entire 
appeal period, until the 100 percent rating was granted from 
May 13, 2003.  The veteran seeks a 100 percent rating for the 
entire appeal period.  The Board will consider the earliest 
possible date that a 100 percent rating may be assigned.  

In analyzing the veteran's claims for a higher rating for 
PTSD, the Board notes that service connection for 
polysubstance abuse as secondary to PTSD is not in effect.  
That matter is discussed in the Remand portion of this 
decision.  

The Board observes, however, that in the case Allen v. 
Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001), the Federal 
Circuit held that 38 U.S.C. § 1110 permits a veteran to 
receive compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability.  In other words, section 1110 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  
The Allen decision explicitly overruled prior decisions on 
this subject from the Court, including in particular Barela 
v. West, 11 Vet. App. 280 (1998).  The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99.  

Thus, in adjudicating the issue of an increased evaluation 
for PTSD, the Board may consider the use of alcohol or drugs 
as evidence of the increased severity of the veteran's PTSD.  
Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

Concerning this, the Board points out that a determination as 
to the severity of the veteran's PTSD is especially important 
in this particular instance because he may also have 
significant functional impairment from conditions that are 
not service connected-including alcohol and drug abuse.  Any 
functional impairment from his polysubstance abuse may not be 
considered as grounds for increasing the rating for his PTSD 
(and/or as grounds for a TDIU) unless it is medically 
determined his PTSD precipitates his substance abuse.  See 
Allen v. Principi, supra.  That said, VA adjudicators must be 
able to clinically distinguish by competent medical opinion 
the extent of his functional impairment that is attributable 
to his PTSD from that which is due to factors unrelated to 
his service in the military.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

Furthermore, although the veteran has been diagnosed as 
having a personality disorder, personality disorders are 
disorders for which service connection cannot be established 
by law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
regulation).  As such, the level of disability caused by the 
veteran's personality disorder(s) may not be considered by 
the Board in analyzing the severity of the veteran's PTSD 
symptomatology or in evaluating the rating percentage to be 
assigned except in the case of service-related psychiatric 
disability superimposed on the personality disorder.  See 38 
C.F.R. § 4.127 (2007).


Entitlement to a rating in excess of 50 percent for PTSD
Prior to May 13, 2003

The rating criteria for PTSD were amended on November 6, 
1996.  Under the former version, a 50 percent rating was 
warranted if the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the new criteria, a 50 percent rating is provided for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
provided for total occupational and social impairment, due to 
such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130 (2007).

A review of the evidence detailed above reveals that the 
veteran has been repeatedly hospitalized by VA over the 
years.  During these hospitalizations, his symptoms have 
predominantly consisted of complaints of nightmares and 
flashbacks of Vietnam, reports of primarily auditory 
hallucinations, disturbances of mood with mostly depressed 
mood, and flat or blunted affect.  In nearly every single 
hospitalization report, it was noted that the veteran had 
both polysubstance and/or alcohol abuse and on some reports 
it was also noted that the veteran also had a personality 
disorder.  The treatment rendered to the veteran was focused 
on his polysubstance abuse.  In addition, the veteran 
repeatedly denied drug use, only to later admit that he had 
been using drugs and/or a urinalysis would show that this was 
the case.  In the documented instances when the veteran 
reported being drug free, as he had in May 1987, he was then 
admitted shortly thereafter following drug use.  In addition, 
the veteran demonstrated a pattern of leaving the VA facility 
for the purpose at least in part, to use drugs and/or alcohol 
or he was thought to have used such on the premises.  The 
veteran also had a history of irregularly being discharged 
from VA facilities when he would simply leave the facility 
without a formal discharge to include a plan for medication 
and follow-up treatment.  With regard to PTSD symptoms, 
during hospitalization, his symptoms would improve.  In fact, 
his cognitive functioning was essentially intact with the 
exception of impaired memory.  When the veteran's use of 
drugs and alcohol was inhibited during his hospitalizations, 
his mood would improve and his functioning improved.  

At this juncture, the Board points out that the veteran 
complained of PTSD symptoms, as noted.  The Board notes that 
the veteran's report of PTSD symptoms, overall, was reported 
to have been increased during his periods of treatment which 
also included treatment for polysubstance abuse.  The fact 
that the veteran reported PTSD symptoms coincident to 
treatment which was primarily for drug abuse does not mean 
that all manifestations displayed during that treatment will 
be attributed to the PTSD or that any increase in symptoms 
was related to the PTSD.  The Board will not presume that 
every increased psychiatric manifestation is due to the PTSD 
when the competent medical evidence shows otherwise.  VA 
examiners and treatment providers stated that the veteran was 
uncooperative and displayed inappropriate behavior while 
under the influence of alcohol and drugs.  Likewise, the 
veteran was also uncooperative on psychiatric testing and 
rendered the testing invalid.  He also exaggerated his 
symptoms.  The veteran has not complied with treatment due to 
the polysubstance abuse.  This is shown in the record.  The 
veteran typically was already under the influence, improperly 
left VA facilities, or discharged himself to only be 
readmitted shortly thereafter with reports of further 
polysubstance abuse.  When the evidence shows that the 
primary treatment was focused on the substance abuse or the 
veteran's behavior in conjunction therewith, the more 
persuasive evidence of record does not attribute that 
behavior and those manifestations to the service-connected 
PTSD.  

As noted, it must be medically shown that the veteran's PTSD 
precipitates his polysubstance abuse.  It is insufficient to 
show that the symptoms for both are coexistent or that the 
polysubstance abuse results in similar symptoms.


Criteria in Effect Prior to November 6, 1996

Under the old criteria, the Board finds that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was no more than considerably 
impaired by his PTSD standing alone.  Furthermore, the Board 
finds that by reason of psychoneurotic symptoms, the 
veteran's PTSD, by itself, resulted in no more than 
considerable industrial impairment due to reduction in 
reliability, flexibility, and efficiency levels.  In July 
1993, a VA examiner opined that the veteran's inability to 
work was due to his drug use.  Indeed, reviewing the many VA 
medical reports, when the veteran was admitted and had 
positive urinalyses for drug use and/or alcohol use, he 
presented with a clinical picture of impairment in an acute 
state where employment and social interactions would be 
limited, however, following his restriction from 
polysubstance use and with treatment, his cognitive 
functioning and mood improved.  

There is no question that the multiple hospitalizations show 
a person with a limited ability to function socially and 
industrially, but the reason therefore is shown to be due to 
a pattern or repeated use and abuse of drugs and alcohol.  
Competent medical evidence has shown that the PTSD did not 
result in the polysubstance abuse, thus, impairment caused by 
the polysubstance abuse may not form the basis for the PTSD 
rating.  It was not medically shown that the veteran's PTSD 
precipitates his polysubstance abuse.  It was demonstrated 
that the symptoms for both were coexistent and/or similar or 
that the veteran himself reported that they were due to his 
PTSD although he is not competent to make that assessment.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The medical reports show that the treatment provided to the 
veteran focused primarily on detoxification, with the 
veteran's polysubstance abuse, and his noncompliance with 
therapy, medications, and staff instructions, resulting in 
frequent irregular discharges and, on several occasions, 
exclusion from treatment at certain VA facilities.  The 
veteran was not usually compliant with treatment for his PTSD 
symptoms and instead indicated his preference to "self-
medicate."  Again, he is not competent to state what 
symptoms were due to PTSD or of the necessity for medication 
or his reported need to self-medicate.  The record shows that 
the veteran was abusing drugs and alcohol of his own 
volition.  While under the influence thereof, he often 
reported increased PTSD symptoms.  This is a shown and 
demonstrated pattern in the record.  The veteran denied using 
illegal substances, but would then report recent use.  When 
admitted, he improved with treatment and when the 
polysubstances were not being used.  However, the veteran 
typically resorted to his old behavior and then would be 
readmitted again.  Otherwise, the veteran would be noted to 
display drug-seeking behavior during hospitalization.  He 
would often discharge himself.  

The Board accepts that the veteran's PTSD symptoms alone 
caused considerable impairment, but any severe social or 
industrial limitations were caused by his polysubstance abuse 
and reluctance and failure to complete treatment for that 
problem, as clearly shown in the multiple VA hospitalization 
reports.  The hospitalization reports show that the veteran 
is an individual who is not adequately functioning because he 
"self-medicates" with various substances, then reports 
increased PTSD symptoms, an attempt is made at treatment, but 
more often than not, the veteran fails to cooperate.  

In summary, the evidence shows that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was not severely impaired as a result of his 
PTSD.  Nor did he suffer from severe impairment in the 
ability to obtain or retain employment as a result of this 
disorder.  The veteran had considerable impairment due to his 
PTSD as evidenced by his complaints of nightmares, 
flashbacks, suicidal ideations, and hallucinations.  However, 
while the veteran had severe impairment, the record 
demonstrates that it was due to his cycle of drug use and 
repeat treatment because of that drug use.  It was not 
medically shown that the veteran's PTSD precipitated his 
polysubstance abuse.  His areas of focus have not been shown 
to be social or industrial pursuits.  There have been legal 
problems, multiple detoxifications, and problems with family 
members because of the polysubstance abuse.  The record is 
replete with reports of the veteran's problems as being 
associated with his polysubstance abuse alone.  


Criteria in Effect From November 6, 1996

A review of the evidence detailed above reveals essentially 
the same pattern of behavior from November 1996 to the 
present, i.e., hospitalizations with complaints of increased 
flashbacks and nightmares, auditory hallucinations, 
depression, and ongoing severe drug and alcohol abuse both 
before and during periods of hospitalization, and treatment 
again focused primarily on detoxification, with the veteran's 
polysubstance abuse, and his noncompliance with therapy, 
medications, and staff instructions.  The competent medical 
evidence again established that the veteran did not follow-
through with drug and alcohol treatment.  Instead, he 
continued the use, reported for repeat hospitalizations with 
complaints of increased PTSD symptoms, and often would not 
cooperate, and would self-discharge.  Again, however, it was 
not medically shown that the veteran's PTSD precipitated his 
polysubstance abuse.  The veteran was not competent to make 
or present that assessment.  

A VA examiner who performed the August 1998 VA examination 
noted that it appeared to be the veteran's "own conscious 
choice" not to be a more active participant in some form of 
substance abuse treatment to ensure his sobriety.  This 
examiner stated that while the veteran's PTSD symptoms caused 
"some definite impairment" in his ability to maintain 
employment, his continued substance abuse resulted in 
"considerable industrial impairment."  This examiner then 
specifically concluded that the veteran's PTSD 
symptomatology, by itself, warranted a GAF score of 64.

The Board finally notes that many of the most recent VA 
discharge summaries reflect a primary discharge diagnosis of 
polysubstance abuse, and diagnosed PTSD by history only.  
Most recent hospitalizations show that many of his symptoms 
were due to acute intoxication, including his angry agitated 
appearance, rambling and slurred speech, and loud and 
abrasive attitude.  Treatment consisted entirely and 
exclusively of treatment for substance abuse, in this case 
Librium taper treatment in an attempt to affect sobriety, as 
was generally the case at the time of previous admissions.  
Although there may be symptoms of PTSD that are similar to 
the symptoms displayed, these symptoms were in conjunction 
with polydrug abuse.  The veteran's urinalyses have been 
positive for drug use including cocaine.  He has not been 
receptive to drug treatment.  

Therefore, the Board again finds that while the veteran 
clearly has been significantly impacted by PTSD, the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is no more than 
considerably impaired by his PTSD standing alone, and that 
the veteran's PTSD, by itself, results in no more than 
considerable industrial impairment due to reduction in 
reliability, flexibility, and efficiency levels.  While his 
functioning may well be at a more reduced level, this is due 
to his polysubstance abuse which may not be used to rate his 
PTSD.  Thus, an increased rating in excess of 50 percent for 
the veteran's PTSD from November 1996 under the former rating 
criteria is not warranted.

The Board notes that this conclusion is entirely consistent 
with the findings of the VA examiner who performed the August 
1998 examination.  This examiner attempted to separate out 
that degree of disability caused by the veteran's PTSD from 
that caused by his polysubstance abuse.  Following a thorough 
review of the veteran's claims file and a mental status 
examination of the veteran, this examiner specifically found 
that the veteran's PTSD symptoms caused "definite impairment" 
in his ability to maintain employment, but that his 
polysubstance abuse caused "considerable industrial 
impairment."  In this regard, the Board notes that pursuant 
to the former provisions of Diagnostic Code 9411, a 30 
percent rating was warranted when a disability caused 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people resulting 
in definite industrial impairment.  A 50 percent rating was 
warranted if the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, resulting in considerable industrial impairment.  
As the veteran's PTSD, alone, was found to cause only 
"definite" industrial impairment, which is consistent with 
only a 30 percent rating, clearly, a rating beyond 50 percent 
under these criteria was not warranted.  

Again, the Board points out that this factual conclusion is 
based on the competent medical evidence, as interpreted by a 
medical professional.  

Under the revised criteria for evaluating PTSD, the veteran's 
PTSD, alone, warrants no more than a 50 percent disability 
rating.  Although the veteran has been found to have some of 
the symptoms contemplated by a 70 percent rating, the Board 
observes that, given the fact that the veteran has repeatedly 
been diagnosed both with PTSD and with polysubstance abuse 
and dependence at the time of the great majority of his 
treatment, it is necessary, if medically possible, to 
separate out the symptoms caused by the veteran's PTSD from 
those caused by his polysubstance abuse and personality 
disorder.  The Board observes that the examiner who performed 
the August 1998 examination attempted to do so.  In this 
regard, the Board again notes that while this examiner 
acknowledged that the veteran's PTSD symptoms posed some 
degree of disability, he believed that his polysubstance 
abuse also played a significant and independent role both in 
his inability to engage and retain employment and his ability 
to maintain healthy interpersonal relationships.  He noted 
that the only PTSD related symptoms that appeared to 
interfere with the veteran's employability were his own 
subjective complaints of being distracted on a daily basis by 
intrusive memories of Vietnam.  In summarizing, he stated 
that while the veteran's PTSD symptoms caused "definite" 
impairment in his ability to maintain employment, his 
continued polysubstance abuse resulted in "considerable" 
industrial impairment; in essence, concluding that while both 
were present, the polysubstance abuse was a more significant 
impairment than the PTSD.

Significantly, this examiner assigned a GAF score of 64 to 
the veteran's PTSD symptoms standing alone.  According to the 
GAF scale contained in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
61 to 70 is assigned when overall functioning is 
characterized by mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  These symptoms 
are consistent with, at best, a 50 percent rating under the 
revised criteria of DC 9411.

While the Board notes that the veteran was subsequently noted 
to have lower GAF scoring, this was without the benefit of 
having a medical professional determine what GAF represented 
the PTSD alone, as was done by the August 1998 VA examiner.  

Further, the Board points out that while the veteran has 
expressed suicidal ideation and depression, he has not 
exhibited obsessional rituals which interfere with routine 
activities.  His speech, which has been pressured at times, 
has not been intermittently illogical, obscure, or 
irrelevant.  He does not show near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  He has stated that he has 
been depressed, but that was in the context with admission 
for treatment while under the influence of polysubstance 
abuse and was not noted to be near continuous.  The veteran 
has some impaired impulse control, but he has more often 
expressed a thought of taking action without actually doing 
so.  There is no evidence of spatial disorientation.  His 
grooming has been fair.  

In viewing the evidence in its totality, the Board finds that 
the veteran's PTSD results in difficulty in establishing and 
maintaining effective work and social relationships, which is 
consistent with the 50 percent rating.  Although the veteran 
may well have difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships, this is shown to be due to his 
repeated polysubstance abuse.  The veteran clearly becomes 
uncooperative and difficult while under the influence of 
these substances.  When the veteran has accepted treatment, 
he has been cooperative and his mood improved.  However, due 
to his repeated and destructive behavior due to polysubstance 
abuse, the veteran continues to be in the same cycle of 
treatment followed by repetitive negative behavior.  The 
Board finds that the PTSD alone causes no more than 
difficulty in establishing and maintaining effective work and 
social relationships.  Any further impairment is due to this 
repetitive negative cycle due to polysubstance abuse.  

Therefore, the Board finds that evidence indicates that the 
veteran's PTSD symptomatology warrants no more than a 50 
percent rating under both the old and new criteria of 
Diagnostic Code 9411.  Neither version of the code is more 
favorable to him.  

Thus, in sum, an increased rating is not warranted for PTSD, 
prior to May 13, 2003.  


An Effective Date Earlier than May 13, 2003 for a 100 Percent 
Rating for PTSD

The veteran technically perfected an appeal as to the matter 
of an earlier effective date for a total rating for PTSD.  
Specifically, the perfected issue is entitlement to an 
effective date earlier than May 13, 2003, for the assignment 
of a 100 percent evaluation for PTSD.  The appeal stems from 
the original grant of service connection and compensation.  
See 38 C.F.R. § 3.160.  The RO granted service connection for 
PTSD effective from August 11, 1986, the date of receipt of


 the claim.  The veteran was initially awarded a temporary 
total rating from August 11, 1986.  As of February 10, 1987, 
a 50 percent rating was assigned which remained in effect 
until May 13, 2003.  From May 13, 2003 onward, the  assigned 
rating is 100 percent.  As set forth above, the Board has 
denied a rating in excess of 50 percent prior to May 13, 
2003.  

Although the veteran has in essence appealed the original 
assigned effective date, the Board points out that there has 
been no argument that the effective date of service 
connection, August 11, 1986, should be earlier.  Therefore, 
the controlling issue is not whether the effective date of 
service connection selected by the RO is appropriate.  

Rather, it is clear that the veteran seeks a 100 percent 
rating for the time period from August 11, 1986 to May 13, 
2003 (exclusive of temporary total rating periods), i.e., an 
"earlier effective date" for the 100 percent rating which 
was assigned by the RO as of May 13, 2003.  The veteran's 
appeal concerns the assigned rating and he seeks the highest 
rating.  However, as set forth in detail above, the issue of 
entitlement to a 100 percent rating during the time period of 
August 11, 1986 to May 12, 2003 (exclusive of temporary total 
rating periods), has been considered above by the Board.  

The Board has already considered whether a higher rating was 
warranted from the date of service connection onward.  The 
Board already considered if a 100 percent rating was 
warranted within the consideration of a rating in excess of 
50 percent for that time period.  The Board denied that 
issue.  Thus, the issue of an "earlier effective date for 
the 100 percent rating for PTSD" is tantamount to a 
readjudication of the same issue.  The Board considered all 
pertinent evidence and determined that a rating in excess of 
50 percent is not warranted prior to May 13, 2003.  As such, 
the issue of assigning a higher rating, albeit within a 
discussion of an "earlier effective date," is the 
equivalent of readdressing the same issue with the same 
facts.  Thus, the "earlier effective date" issue is 
rendered moot.  




TDIU prior to May 13, 2003

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has a single service-connected 
disability, that disability must be rated as 60 percent 
disabling or more before a total rating may be assigned. 38 
C.F.R. § 4.16(a).

In this case, the veteran has one service-connected 
disability, rated as 50 percent disabling, prior to May 13, 
2003.  This disability rating is less than the 60 percent 
rating required by regulation for the assignment of a total 
rating.  Accordingly, at a 50 percent rating, the veteran's 
service-connected PTSD does not render him eligible for TDIU 
under the schedular percentage requirements contemplated by 
VA regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Thus, the Board finds that the veteran fails to meet the 
initial criteria for consideration of a total rating based on 
individual unemployability due to a service-connected 
disability.  The Board has nevertheless considered the 
veteran's contention, as set forth during various hearings 
and VA examinations, that he is unable to work due to his 
PTSD symptomatology.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The essential issue is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The record must reflect that circumstances, 
apart from non-service-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disability, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran has deficits in employment history, education, 
and vocational training.  These deficits are due to both his 
psychiatric impairment as well as his polysubstance abuse.  
His employment history shows that the veteran has had, at 
best, brief periods of marginal employment in the 1980's, but 
has had an irregular job history since the 1970's.  In 
addition, he does not have a higher education nor specific 
vocational training for employment.  The record is replete 
with medical reports dated prior to that time, particularly 
from the 1980's onward.  The records demonstrate industrial 
impairment due to both psychiatric impairment as well as 
chronic substance abuse as well as failures with educational 
pursuits and with employment efforts.  

The Board acknowledges that in April 1989, the SSA issued a 
disability determination finding that the veteran was totally 
disabled for Social Security purposes as of 1978.  As an 
initial matter, the Board notes that while findings made by 
the SSA regarding the existence of a total and permanent 
disability and resulting unemployability are relevant to 
determining whether TDIU is applicable under VA laws and 
regulations, and thus must be considered by the Board, the 
findings of SSA are not binding on the Board, since the rules 
and regulations governing the award of Social Security 
disability benefits differ from those governing the award of 
VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  

Furthermore, a review of the SSA determination reveals that 
SSA found the veteran to be disabled due, in part, to his 
polysubstance abuse and dependence, which is not service-
connected and which therefore may not be considered in a 
claim for TDIU.  In fact, the April 1989 SSA decision 
specifically determined that the veteran was disabled 
beginning in 1978 and that "treatment notes demonstrate that 
that claimant abused and was probably addicted to heroin by 
1978."  In addition, many of the treatment records relied 
upon by SSA in its determination reflect diagnoses of mixed 
substance abuse and dependence, and are replete with 
references to the veteran's chronic use of heroin, cocaine, 
marijuana and alcohol.  

Service connection for PTSD was established effective August 
1986.  There is conflicting medical evidence regarding 
whether unemployability was due to chronic substance abuse or 
PTSD, dated in the 1980's through the 2000's.  The comments 
regarding the veteran's employment status included the 
following.  

The VA records reflect that in April 1987, it was noted that 
the veteran had past failures with educational pursuits and 
with irregular employment and was functioning at a low 
average level of general intelligence.  His reading, writing, 
and spelling, were below what level was expected of a high 
school graduate.  However, when given psychiatric testing, it 
was invalid due to lack of cooperation.  

In a VA examination and a VA social and industrial survey 
conducted in May 1987, it was indicated that the veteran had 
a sporadic job history since returning from Vietnam and 
severely incapacitated economically.  Thereafter, the veteran 
continued to be unemployed.  

The veteran was hospitalized in August 1987.  At the time of 
discharge he stated that he planned to work as a maintenance 
employee in the near future.  It was indicated that his 
mental status appeared stable enough to support his desire to 
begin employment.  Diagnoses at discharge included PTSD, 
borderline personality disorder and marijuana abuse.  His 
prognosis had improved but was still guarded.  

When the veteran was hospitalized in December 1987, he 
reported that he had been working part time for an uncle as a 
custodian at a club.  These records do not reflect an 
independent medical opinion regarding unemployability.  

The veteran was again hospitalized during April and May 1988.  
At the time of his discharge it was stated that he was not 
capable of returning to employment because of his psychiatric 
illness.  Diagnoses again included PTSD, marijuana, cocaine 
and alcohol abuse and mixed personality disorder.

In February 1989, the veteran indicated that he had last been 
employed in 1983 and that he was unable to maintain 
employment as a part-time janitor or perform any type of work 
because of nightmares and flashbacks.  In May 1991, he stated 
again that he had been unable to work from 1983 due to his 
PTSD.  

A VA social work summary dated in December 1991 recorded the 
veteran's report of difficulty maintaining employment.  He 
reported having psychiatric problems and also that he had 
been drinking, and using cocaine and/or heroin and marijuana.  

The veteran was afforded psychiatric examinations by two VA 
examiners in July 1993.  The final diagnoses included PTSD 
with major depression; polysubstance abuse including cocaine, 
alcohol and marijuana and a personality disorder.  The 
examiner added that the veteran's assertions that he used 
illegal substances as self-medication were not valid because 
he had been non-compliant with psychotropic medications and 
had not consistently followed any treatment program.  The 
examiner was of the opinion that the veteran was not able to 
be gainfully employed at the current time because of lack of 
training as well as continued dependence on illegal drugs.

In December 1997, the veteran underwent a VA history and 
physical.  The examiner stated that "[g]iven his anxiety 
during the interview and the reports of the flashbacks and 
the auditory hallucinations, it appears that his ability to 
gain employment and to maintain employment is significantly 
impaired.  [The veteran] is assessed, because of his post 
traumatic stress disorder which have [sic] not been 
responsive to treatment, to be severely impaired for both 
employment and in terms of his social functioning."  However, 
he has been rated based on this level of impairment.  
Unemployability was not indicated.  

Also of record is a June 1998 report by a VA psychiatrist.  
At that time, the examiner stated that she had reviewed the 
veteran's claims file.  She stated that the veteran's 
employment history had been severely impaired both 
vocationally and socially by his illness due to his 
seclusiveness, fear of intimacy, sleep disturbance, 
distrustfulness, depression, anxiety, rapid mood swings, 
impatience, anger, and preoccupation with guilt.  She also 
noted that the veteran's PTSD had been exacerbated by his use 
of cocaine, alcohol, heroin, marijuana, and benzodiazepines.  
She indicated that "[t]he extent of social impairment has 
remained profound in that he continues to be unemployed for 
the past several years, and he has been unable to function 
normally both socially and occupationally due to his 
incapacitating mental disorder/PTSD."  Final Axis I 
diagnoses included PTSD, chronic and severe and polysubstance 
abuse, and the Axis II diagnosis was borderline personality 
disorder with antisocial traits.  A GAF score of 40 was 
assigned.  Thus, this examiner felt that PTSD caused 
unemployment.  

Conversely, the examiner who performed the August 1998 VA 
examination stated that while both the veteran's PTSD and his 
polysubstance abuse caused industrial impairment, the 
impairment caused by his PTSD symptoms was only "definite," 
while that caused by his substance abuse was 
"considerable."  The examiner indicated that while his PTSD 
symptoms posed some degree of disability for him, the 
examiner felt that his polysubstance abuse also played a 
significant role in his inability to engage and retain 
gainful employment.  The only symptoms which interfered with 
employment for the veteran was his subjective report of being 
distracted by intrusive memories of Vietnam.  In addition, 
this examiner stated that the veteran's GAF score 
attributable to his PTSD alone was 64, which does not support 
a finding of unemployability due to PTSD.

As noted, the April and May 1988 hospitalization report 
indicated that the veteran was unemployable due to PTSD.  The 
July 1993 VA examination report indicated that 
unemployability was due to polysubstance abuse.  The June 
1998 examiner felt that PTSD caused unemployment.  The August 
1998 examiner indicated that the veteran's PTSD alone caused 
only definite employment impairment.  The other medical 
records did not contain specific independent medical opinions 
on the issue of whether the veteran was unemployable and, if 
so, the basis therefore.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that the medical evidence of record is 
competent as it has been provided by medical providers.  
Likewise, the various examiners are competent and the Board 
accepts that they have comparable medical expertise.  
However, the opinion of the August 1998 examiner is being 
afforded the most probative value because this examiner 
addressed the veteran's PTSD and his polysubstance abuse in 
terms of industrial impairment with regard to each and was 
also specific as to what GAF score pertained solely to the 
PTSD.  The other medical evidence of record does not include 
any attempt to differentiate the veteran's PTSD from his 
polysubstance abuse with regard to specific impact on 
employment.  The Board is unable to make such a medical 
assessment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  This examiner essentially indicated the functional 
impairment present attributable to PTSD versus the 
nonservice-connected polysubstance abuse.  Accordingly, the 
Board finds this opinion to be the most probative on this 
point.  

A 50 percent rating contemplates an impairment in the ability 
to perform substantially gainful employment due to the 
veteran's service-connected disability.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1.  

The Board finds, in light of the medical examinations and 
hospitalizations reports, that the VA Schedule for Rating 
Disabilities and the disability evaluation assigned to the 
veteran's disorder under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected PTSD, as discussed above in the rating 
of the veteran's PTSD.  With regard to TDIU, the Board finds 
that the veteran's PTSD alone did not preclude employment 
prior to May 13, 2003.  

Therefore, a TDIU rating prior to May 13, 2003, is not 
warranted.

The Board notes that to the extent that the veteran's claim 
for TDIU could have been considered under 38 C.F.R. § 4.16(c) 
prior to November 1996 (when it was rescinded), this 
regulation is not for application as the veteran's PTSD was 
not rated as 70 percent disabling, at that time.  Before the 
rescission, VA regulation provided that in cases in which the 
only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16 (c) (1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.




ORDER

An initial rating in excess of 50 percent for PTSD prior to 
May 13, 2003, is denied.  

A TDIU, prior to May 13, 2003, is denied.  


REMAND

The issue of entitlement to service connection for alcohol 
and drug abuse as secondary to service-connected PTSD was 
denied in an August 1993 rating decision.  The veteran 
appealed that denial to the Board.  In a July 1996 decision, 
the Board denied entitlement to service connection for 
alcohol and drug abuse as secondary to service-connected 
PTSD.  The veteran appealed to the Court.  

Pursuant to a joint motion, the Court vacated other matters, 
as noted above, but the matter of service connection for 
alcohol and drug abuse as secondary to service-connected PTSD 
was deferred.  

In a June 1999 memorandum decision, the Court affirmed the 
Board's July 1996 denial of secondary service connection.  
The Court noted that although there was one doctor's opinion 
that was in the veteran's favor, other medical and 
psychological examinations and opinions were to the contrary.  
In addition, nothing in the veteran's history of drug abuse 
and treatment compelled a contrary conclusion by the Board.  
The Court concluded that there was a plausible basis for the 
Board's decision and it was affirmed.  

In August 2004, a statement was received from the veteran's 
representative in which he indicated that the veteran sought 
secondary service connection for alcohol and drug abuse.  The 
veteran was then issued a VCAA letter in March 2005 which 
provided notification regarding service connection for 
alcohol and drug abuse as secondary to PTSD on the merits, 
rather than as a new and material claim.  

The veteran was thereafter afforded a May 2005 VA examination 
with regard to the secondary service connection issue which 
yielded an opinion that it was less likely than not that the 
veteran's polysubstance dependence was secondary to PTSD and 
that his drug problems were not a result of his stressful 
experiences and reactions (associated with PTSD).  

In a May 2005 rating decision, the RO denied secondary 
service connection on the merits of the claim.  The veteran 
submitted an NOD and the May 2006 SOC addressed the issue on 
the merits.  The veteran perfected his appeal.  However, the 
prior July 1996 Board decision, as affirmed by the Court, is 
final.  38 U.S.C.A. § 7104(b).  A claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  

The terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  In this case, the 
claimant was not provided specific notice of what constitutes 
material evidence in the case at hand.  The failure to 
provide notice of what constitutes material evidence would 
generally be the type of error that has the natural effect of 
producing prejudice because it would constitute a failure to 
provide a claimant notice of a key element of what it takes 
to substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because she or he 
would not know what evidence was needed to reopen her or his 
claim.  Accordingly, this case must be remanded for the 
claimant to be furnished specific notification of the reason 
for the prior final denial and of what constitutes material 
evidence.  

The Board also points out that the matter of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for alcohol and drug abuse 
as secondary to service-connected PTSD is not inextricably 
intertwined with the issues resolved above.  The effective 
date of a successful claim to reopen is the date of receipt 
of the claim to reopen or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(r); see also 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994).  

When a claim is denied, and the claimant fails to timely 
appeal that decision by filing a notice of disagreement 
within the one-year period prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
thereafter be reopened or allowed, except upon the submission 
of new and material evidence or a showing that the prior 
final decision contained clear and unmistakable error (CUE).  
See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.  

In this case, the veteran has not claimed that the prior 
final decision contained CUE.  Therefore, the earliest 
possible effective date of service connection would be the 
date of receipt of the claim, which post-dates May 13, 2003, 
the effective date of the increase in the disability rating 
for PTSD to 100 percent.  

Therefore, even if the claim for secondary service connection 
was granted, the effective date of service connection could 
not possibly pre-date May 13, 2003 as the new claim was 
received in August 2004, so that would be the earliest 
effective date for application if the claim is granted.  
Therefore, the outcome of the secondary service connection 
issue will not impact the issues decided herein, above.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as to the issue of whether new and 
material evidence has been received to reopen 
the claim of entitlement to service 
connection for alcohol and drug abuse as 
secondary to service-connected PTSD.  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  

2.  The AMC should then readjudicate the 
issue of: whether new and material evidence 
has been received to reopen the claim of 
entitlement to service connection for alcohol 
and drug abuse as secondary to service-
connected PTSD.  

If the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto and 
which addresses the laws and regulations 
pertaining to new and material claims.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2008).



			
	Michelle L. Kane	Jacqueline E. Monroe
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	Michael A. Herman
	Acting Veterans Law Judge
	Board of Veterans' Appeals


			
	Robert E. Sullivan	S. L. Kennedy
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals

____________________________________________
Steven L. Cohn
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


